DETAILED ACTION

Informal or Non-responsive Amendment
The reply filed on 2/26/2022 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): 
In order for an election of species requirement to be complete, the reply must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added.
The reply filed on 2/26/2022 is not fully responsive to the prior Office action because the reply does not identify the claims encompassing the elected species.
Examiner notes that an attempt was made to contact the applicant at (861)892-3694, which is the telephone number for correspondence located in PALM. However, the examiner was informed that the phone number was no longer in service. No other phone numbers appear to be present in the file wrapper. 
Examiner notes that original claim 9 appears to correspond to elected Species 3, but was cancelled in a preliminary amendment filed 8/13/2021. No currently pending claims appear to correspond to elected Species 3.
Applicant is advised that the examiner is available for interviews and can be reached at (571)270-7240, should applicant wish to discuss identification of claims corresponding to the elected species. 
See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. This application has been granted special status under the accelerated examination program. Extensions of this time period may be granted under 37 CFR 1.136(a). However, filing a petition for extension of time will result in the application being taken out of the accelerated examination program. In no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240. The examiner can normally be reached Monday-Friday, 8:30-5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMELIE R DAVIS/Primary Examiner, Art Unit 3793